Citation Nr: 1810920	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for bilateral hearing loss, in excess of 0 percent from February 10, 2012 to March 10, 2016, and in excess of 10 percent from March 10, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1951 to April 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, initially assigning a noncompensable (0 percent) disability rating effective February 10, 2012.  A subsequent September 2016 rating decision assigned a staged 10 percent disability rating for the bilateral hearing loss disability from March 10, 2016.  

The issue on appeal first came before the Board in April 2016.  At that time, the Board remanded to obtain a new VA audiometric examination, which was subsequently performed in June 2016.  Upon the matter being returned to the Board, the issue on appeal was again remanded in November 2016 and May 2017 in an attempt to obtain outstanding VA Medical Center (VAMC) audiometric examination reports.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be explained below, while the requested records were unable to be obtained, VA made adequate efforts to do so, and the Board finds that the instant matter is ripe for adjudication.  

In March 2016, the Veteran and spouse presented testimony from San Antonio, Texas, at a Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.

The rating issue on appeal stems from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  From February 10, 2012 to March 10, 2016, the Veteran's bilateral hearing loss manifested as level IV hearing in the right ear and level IV hearing in the left ear.

2.  For the entire initial rating period on appeal, the Veteran's bilateral hearing loss did not manifest as more than level IV hearing in the right ear and level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, from February 10, 2012 to March 10, 2016, the criteria for an initial disability rating of 10 percent for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss were not met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the rating issues on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric examinations in October 2012 and June 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

Under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiners at the October 2012 and June 2016 VA audiometric examinations adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.  Further, the Veteran and wife discussed the effects of the hearing loss disability on occupational and daily activities at a March 2016 Board videoconference hearing.

At the March 2016 Board videoconference hearing, the Veteran challenged the validity of the speech discrimination testing at the October 2012 VA audiometric examination.  When asked to estimate the percentage of words understood during the October 2012 VA examination, the Veteran testified that it was "about 60 percent."  Without commenting on the validity of the October 2012 VA audiometric examination speech discrimination testing, as will be discussed below, the Board has applied the evidence of record in the light most favorable to the Veteran and used the speech discrimination results from a July 2017 VAMC test, which is more in line with the Veteran's recollection.  As such, the Board need not address the validity of the speech discrimination testing at the October 2012 VA audiometric examination at this time.

The Board finds that all relevant documentation, including VA treatment (medical) records, has been secured to the extent possible.  In the November 2016 and May 2017 remands, the Board remanded the issue on appeal in an attempt to obtain June 2015 VAMC audiometric examination results that were located in the "CPRS Tools/Audiogram Display."  In October 2017, the VAMC informed that no records were found in CPRS Tools/Audiogram Display and any available records were already included in VBMS.  As such, the Board finds that the AOJ adequately attempted to obtain the June 2015 VAMC audiometric examination results to the extent possible.  

Further, the Board finds no prejudice in moving forward without these testing results, as the Veteran received a VA audiometric examination in June 2016, which reflects later testing the would capture both the previous degree of disability including in 2015 and any worsening of disability up to June 2016.  The Board finds that the results of the June 2016 VA audiometric testing, when interpreted most favorably to the Veteran as showing hearing impairment during an earlier period when test results are not available, reflects the Veteran's level of hearing loss on or about June 2015 when the missing testing results were recorded.  The Veteran's hearing loss is sensorineural hearing loss (SNHL), which recognizes that the nerves to the inner ear were damaged by persistent loud noise exposure that caused a permanent auditory threshold shift, that such nerve damage is permanent and not medically or surgically restorable so is not subject to improvement.  These medical principles have also been held by the Court to be binding legal principles.  See Fountain v. McDonald, 27 Vet. App. 258, 266-267 (2015) (citing to VA Training Letter 10-02 and medical authority therein). 

For these reasons, there remain no questions as to the substantial completeness of the record as to the bilateral hearing loss rating issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

Per a December 2012 statement, the Veteran advanced that the service-connected hearing loss resulted in an inability to hear birds singing in the back yard, difficulty hearing the television, an inability to hear a car's turn signal, and the need for the wife to attend doctor's appointments in case the Veteran was unable to understand what the doctor was saying.  At the March 2016 Board videoconference hearing, the Veteran and wife testified about the aforementioned hearing problems.  The Veteran also testified to having difficulty understanding others on the phone.

As noted above, the Veteran has asserted that the bilateral speech discrimination scores of 94 percent recorded at the time of the October 2012 VA audiometric examination are incorrect.  Review of the Veteran's VA treatment records shows that in February 2012 the Veteran was recorded as having speech discrimination scores of 76 percent in both the right and left ears.  The Board finds the readings of 76 percent speech discrimination ability in both ears to be more in line with the speech discrimination scores noted in the report from the June 2016 VA audiometric examination (84 percent right ear and 80 percent left ear).  As such, taking the evidence of record in the light most favorable to the Veteran, in the instant decision the Board uses the lower (February 2012) VA speech discrimination scores (of 76 percent) to rate the Veteran's bilateral hearing loss.

Next, the Board notes that a July 2015 VA treatment record appears to contain dB numbers at a variety of frequencies; however, review of the record indicates that these readings are not from pure tone testing as contemplated by the VA rating criteria, but rather derive from adjustment testing of the Veteran's hearing aids.  As such, these readings are not included in, or relevant to, the Board's rating analysis.

The Veteran received a VA audiometric examination in October 2012.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
65
65
LEFT
35
65
75
70

At the conclusion of the examination, the VA examiner assessed that the hearing loss had no impact on the Veteran's ordinary conditions of daily life.      

Based upon the results of the October 2012 examination, and using bilateral speech discrimination scores of 76 percent for the reasons discussed above, a Roman numeral IV is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  


Subsequently, the Veteran received a new VA audiometric examination in June 2016.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
75
LEFT
35
75
80
80

At the conclusion of the examination, the VA examiner assessed that the Veteran would have difficulty understanding conversation in a noisy environment or in group settings.

Based upon the results of the June 2016 examination, and using bilateral speech discrimination scores of 76 percent for the reasons discussed above, a Roman numeral IV is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

After a review of all the evidence, lay and medical, the Board finds that, from February 10, 2012 to March 10, 2016, the weight of the competent and probative lay and medical evidence is in equipoise as to whether a higher initial disability rating of 10 percent for the service-connected bilateral hearing loss is warranted.  October 2012 VA audiometric testing, when considering the previously recorded February 2012 VA speech discrimination scores, reflects that the Veteran had level IV hearing both the right and left ears.  As such, resolving all reasonable doubt in favor of the Veteran, upon application of the rating schedule to the audiometric findings and speech recognition results, the evidence reflects entitlement to an initial 10 percent disability rating for bilateral hearing loss from February 10, 2012 to March 10, 2016.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.

While the Veteran is entitled to a 10 percent disability rating for the entire relevant rating period on appeal, the evidence does not establish entitlement to an initial disability rating in excess of 10 percent at any point during the initial rating period on appeal.  The weight of the competent and probative lay and medical evidence of record reflects that at no point during the initial rating period on appeal did the hearing loss impairment (which includes both impairment captured by audiometric testing and impairment captured by speech recognition testing) exceed level IV hearing in either the right or left ear; therefore, per Table VI of 38 C.F.R. § 4.85, a rating in excess of 10 percent cannot be granted.  Because the preponderance of the evidence is against an initial disability rating in excess of 10 percent, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran and wife have advanced that the Veteran's hearing loss results in an inability to hear birds singing in the back yard, difficulty hearing the television, an inability to hear a car's turn signal, and the need for the wife to attend doctor's appointments in case the Veteran is unable to understand what the doctor is saying, and difficulty understanding others on the phone.  A VA examiner also found that the Veteran would have difficulty understanding conversation in a noisy environment or in group settings.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed words in conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary 

environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2016 Board videoconference hearing, the Veteran testified to previously working as a desk clerk that took phone orders.  The Veteran did not testify to leaving the job due to hearing problems, and, when asked, the Veteran indicated that it would be difficult, but not impossible, to return to such a job.  The Veteran has not advanced, and the evidence 

of record does not reflect, that the service-connected hearing loss may prevent obtaining or maintaining substantially gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised, and is not before the Board on appeal. 


ORDER

A higher initial disability rating of 10 percent from February 10, 2012 to March 10, 2016 is granted; an initial disability rating in excess of 10 percent at any point during the initial rating period on appeal is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


